Exhibit 10.1

[********] Certain confidential information contained in this document, marked
by brackets, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 promulgated under the Securities
Exchange Act of 1934, as amended.

AMENDMENT NO. 3 TO

COLLABORATIVE RESEARCH AND LICENSE AGREEMENT

This Amendment No. 3 to Collaborative Research and License Agreement (this
“Amendment”), effective as of the date of signature of the last Party to sign
below, amends the Collaborative Research and License Agreement entered into as
of December 27, 2005 by and between AstraZeneca AB, a company limited by shares
organized and existing under the laws of Sweden (“AstraZeneca”), and Targacept,
Inc., a Delaware (USA) corporation (“Targacept”), as amended by Amendment No. 1
dated November 10, 2006 and Amendment No. 2 effective July 8, 2009 (the
“Agreement”). Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Agreement.

WHEREAS Targacept’s product candidate that it refers to as TC-5619 has
previously become an Option Compound (i) for which the Option Indication is CDS,
(ii) for which AstraZeneca and Targacept agreed to an Option Compound
Development Plan dated on or about November 5, 2007 (the “Original 5619 OCDP”)
that provided for, among other things, Targacept to conduct a Phase 2 clinical
proof of concept study of TC-5619 in CDS and (iii) that has not yet been
determined to be an Option Compound Candidate Drug, a Terminated Compound or an
Unexercised Option Compound;

WHEREAS AstraZeneca and Targacept intend to amend and restate the Original 5619
OCDP effective on or about the date of this Amendment to, among other things:
(i) modify various aspects of the Original 5619 OCDP as applied to CDS;
(ii) provide for Targacept also to conduct and fund (A) a Phase 2 clinical proof
of concept study of TC-5619 in ADHD (in adults) and (B) various activities in
preparation of a potential Phase 2 clinical proof of concept study of TC-5619 in
AD; (iii) provide for AstraZeneca to conduct and fund various other activities
in preparation of a potential Phase 2 clinical proof of concept study of TC-5619
in AD; and (iv) provide for a potential Phase 2 clinical proof of concept study
of TC-5619 in AD; and

WHEREAS AstraZeneca and Targacept desire to amend, in accordance with
Section 17.6 of the Agreement, various aspects of the Agreement as applied to
TC-5619.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, AstraZeneca and Targacept, intending
to be legally bound, hereby agree as follows:

1. The Agreement is hereby amended by adding the following new
Section 5.10.2(h).

“(h) Special TC-5619 Provisions. The following provisions shall apply solely to
TC-5619. Except as otherwise expressly provided in this Section 5.10.2(h), the
terms and conditions of the Agreement as applied to TC-5619 and any TC-5619
Product shall remain in full force and effect; provided that, for clarity, in
the event of any conflict between this Section 5.10.2(h) and any other provision
of this Agreement as applied to TC-5619 or any TC-5619 Product, this
Section 5.10.2(h) shall control.



--------------------------------------------------------------------------------

(i) Limited License Grant. Subject to the other terms of this Agreement,
Targacept shall, and hereby does, grant to AstraZeneca, conditional on and
effective as of effectiveness of the amendment and restatement of the original
Option Compound Development Plan for TC-5619 (as so amended and restated and as
may be further amended from time to time by written agreement of the Parties,
the “Amended 5619 OCDP” and, the effective date of such amendment and
restatement, the “Amended 5619 OCDP Date”), a co-exclusive (with Targacept and
its Affiliates), royalty-free, worldwide license, without the right to grant
sublicenses, under Targacept Technology and Targacept Patent Rights, and
Targacept’s interest in Joint Technology and Joint Patent Rights, in each case
that would be infringed by the conduct by AstraZeneca of (A) those activities
identified in the Amended 5619 OCDP as enabling activities supporting
development in AD (collectively, the “AD Enabling Activities”) to be conducted
by or on behalf of AstraZeneca (collectively, the “AZ AD Enabling Activities”)
or (B) the potential Phase 2 clinical proof of concept study of TC-5619 in AD
contemplated by the Amended 5619 OCDP (the “5619 AD POC Study”) in the absence
of a license, such license to:

(1) be solely to conduct, or have conducted, the AZ AD Enabling Activities and
the 5619 AD POC Study; and

(2) expire and be of no further force or effect upon the first to occur of:

(x) the exercise by AstraZeneca of the POC Option for TC-5619 as permitted by
this Section 5.10.2(h);

(y) an agreement by the Parties that Targacept shall conduct the 5619 AD POC
Study;

(z) such time as a POC Option Period expires with the POC Option unexercised;
provided that this clause (z) shall not apply in the case of a Decision Trigger
Notice provided under clause (z) of Section 5.10.2(h)(iii)(B)(1) if AstraZeneca
provides a certification under Section 5.10.2(h)(iv)(A); or

(aa) such time as AstraZeneca gives (or is deemed to have given) a certification
to Targacept pursuant to Section 5.10.2(h)(iv)(C).

For clarity: (I) the co-exclusivity granted by Targacept under this
Section 5.10.2(h)(i) is limited to the sole purpose referenced in clause
(1) above and shall have no effect on Targacept’s ability to Exploit Targacept
Technology, Targacept Patent Rights and Targacept’s interest in Joint Technology
and Joint Patent Rights for any other purpose, to the extent permitted by
Section 8.6 and consistent with the exclusive and co-exclusive grants set forth
in this Agreement; (II) this Section 5.10.2(h)(i) shall not affect the
applicability of Section 8.1.2(b) in the event that AstraZeneca elects to
complete the Amended 5619 OCDP pursuant to, and to the extent permitted by,
Section 5.10.2(b)(5); and (III) the [********] for, and the [********] with
respect to, the 5619 AD POC Study are to be agreed upon by the Parties as
provided in Section 5.10.2(h)(v)(B).

(ii) Interplay with Section 5.10.2(c). It is acknowledged and agreed that,
solely for purposes of:

(A) clause (i) of Section 5.10.2(c)(1), the IND-Ready Notice for TC-5619 shall
be deemed to have specified each of CDS and ADHD; and

 

2



--------------------------------------------------------------------------------

(B) clause (i) of each of Section 5.10.2(c)(2) through Section 5.10.2(c)(5), CDS
shall be considered the Principal Indication for TC-5619; and

(C) clause (ii) of each of Section 5.10.2(c)(1) through Section 5.10.2(c)(5), if
and to the extent any such clause becomes applicable, the Principal Indication
for TC-5619 and any TC-5619 Product shall be whichever one of CDS, ADHD or AD
for which TC-5619 achieves Option Compound Proof of Concept; provided that, if
TC-5619 achieves Option Compound Proof of Concept for more than one of CDS, ADHD
and AD, the Principal Indication shall be the Initial Principal Indication
determined pursuant to clause (1) of Section 5.10.2(h)(vii) (and such Principal
Indication shall not change as a result of the application of any of clauses
(2), (3) or (4) of Section 5.10.2(h)(vii)).

(iii) Progress of Amended 5619 OCDP; POC Option.

(A) For so long as either Party (the “Performing Party”) is performing
activities under the Amended 5619 OCDP, the Performing Party shall, subject to
Section 5.10.2(h)(iii)(F):

(1) provide to the other Party on at least [********] a written report that
summarizes the status of all activities conducted by the Performing Party under
the Amended 5619 OCDP, to the extent not summarized in a previous report, and
the results achieved;

(2) make available such additional information in its possession or control with
respect to the activities that it conducts under the Amended 5619 OCDP as may be
reasonably requested by the other Party from time to time; and

(3) with respect to each of the activities conducted by the Performing Party
under the Amended 5619 OCDP, (x) within a reasonable time after completion of
such activity, prepare or have prepared a final written report of the results of
such activity and, within a reasonable time after such report is prepared by or
provided to the Performing Party, provide such report to the other Party and
(y) make available to the other Party upon request the data generated in such
activity at U.S. offices of Performing Party or one of its Affiliates, the site
of any Third Party contracted to perform such activity or another mutually
acceptable location within a reasonable time after such data is finalized by or
provided to the Performing Party. Notwithstanding the reference to “final
written report” in clause (x) of this Section 5.10.2(h)(iii)(A)(3), Targacept
shall, after completion of each of the [********] included in the AD Enabling
Activities (together, the “Enabling Toxicology Studies”), provide AstraZeneca,
within a reasonable time after Targacept’s receipt thereof, with (aa) an audited
draft report (which audit has been performed by quality assurance personnel of
Targacept or the contract research organization(s) contracted by Targacept to
conduct such Enabling Toxicology Study) of the outcome of such Enabling
Toxicology Study (for each such Enabling Toxicology Study, the “Audited Enabling
Toxicology Report”) and (bb) a final written report of the outcome of such
Enabling Toxicology Study (for each such Enabling Toxicology Study, the “Final
Enabling Toxicology Report”).

As of the Amended 5619 OCDP Date, clause (4) of Section 5.10.2(b)(3) shall cease
to apply to TC-5619 and Section 5.10.2(h)(iii)(A) shall apply to TC-5619 in its
place; provided that, for clarity, it is the intent of Targacept and AstraZeneca
that each provision of the Agreement that references clause (4) of
Section 5.10.2(b)(3) (or Section 5.10.2(b)(3) and thereby includes said clause
(4)) shall be deemed also to reference Section 5.10.2(h)(iii)(A) as such
provision applies to TC-5619, mutatis mutandis.

 

3



--------------------------------------------------------------------------------

(B) Without limitation of Section 5.10.2(h)(iii)(A), Targacept shall provide
AstraZeneca with written notice (each, a “Decision Trigger Notice”) within a
reasonable time following each of:

(1) the first of (x) Targacept’s completion of the Phase 2 clinical proof of
concept study of TC-5619 in CDS contemplated by the Amended 5619 OCDP (the “5619
CDS POC Study”) if TC-5619 achieves Option Compound Proof of Concept for CDS,
(y) Targacept’s completion of the Phase 2 clinical proof of concept study of
TC-5619 in ADHD contemplated by the Amended 5619 OCDP (the “5619 ADHD POC
Study”) if TC-5619 achieves Option Compound Proof of Concept for ADHD, and
(z) the latest of (I) Targacept’s completion of the 5619 CDS POC Study if
TC-5619 does not achieve Option Compound Proof of Concept for CDS, (II)
Targacept’s completion of the 5619 ADHD POC Study if TC-5619 does not achieve
Option Compound Proof of Concept for ADHD and (III) the earlier of (aa) the
Parties’ completion of all of the AD Enabling Activities (including the Enabling
Toxicology Studies) and (bb) if at [********] the only AD Enabling Activities
that have not yet been completed are one or more of the AZ AD Enabling
Activities, [********] or [********] thereafter on which the only AD Enabling
Activities that have not yet been completed are one or more of the AZ AD
Enabling Activities; and

(2) if AstraZeneca provides a certification pursuant to Section 5.10.2(h)(iv)(A)
and thereafter conducts and satisfies its resulting obligation with respect to
the 5619 AD POC Study (for clarity, under the circumstances described in
Section 5.10.2(h)(iv) and not following the exercise by AstraZeneca of the POC
Option for TC-5619), the completion of the 5619 AD POC Study.

Each Decision Trigger Notice shall: (x) include a summary of the results of
activities completed under the Amended 5619 OCDP as of the date of such Decision
Trigger Notice; (y) include a summary of the status of existing Patent Rights
with respect to TC-5619, whether Controlled by Targacept or controlled by a
Third Party, Known to Targacept; (z) include a description of all license
agreements regarding, and all other agreements relating to Targacept’s Control
of (including any financial or other obligations with respect thereto), TC-5619;
(aa) specify, with respect to a Decision Trigger Notice in respect of the 5619
CDS POC Study, the 5619 ADHD POC Study or the 5619 AD POC Study, whether TC-5619
has achieved Option Compound Proof of Concept for CDS, ADHD or AD, as
applicable; and (bb) with respect to a Decision Trigger Notice provided under
clause (z) of Section 5.10.2(h)(iii)(B)(1), if not already provided, include or
be accompanied by, for each Enabling Toxicology Study, the Final Enabling
Toxicology Report or, if not yet available, the Audited Enabling Toxicology
Report for each Enabling Toxicology Study. For clarity, each Decision Trigger
Notice shall also constitute a POC Notice, except that a Decision Trigger Notice
provided under clause (z) of Section 5.10.2(h)(iii)(B)(1): (I) shall not
constitute a POC Notice unless and until AstraZeneca provides a certification
under Section 5.10.2(h)(iv)(B); and (II) shall when provided be treated as a POC
Notice solely for purposes of Section 12.3, notwithstanding the foregoing clause
(I) and without regard to whether AstraZeneca subsequently provides a
certification under Section 5.10.2(h)(iv)(B).

(C) At such time as Targacept has given (1) the Decision Trigger Notice under
Section 5.10.2(h)(iii)(B)(1) or (2) the Decision Trigger Notice under
Section 5.10.2(h)(iii)(B)(2), if

 

4



--------------------------------------------------------------------------------

any and if such Decision Trigger Notice specifies that TC-5619 has achieved
Option Compound Proof of Concept for AD, AstraZeneca shall thereupon have the
POC Option for TC-5619. It is understood and agreed that (x) notwithstanding
Section 5.10.2(d), the POC Option for TC-5619 shall arise solely under this
Section 5.10.2(h)(iii) and, in the case of a Decision Trigger Notice provided
under clause (z) of Section 5.10.2(h)(iii)(B)(1), would arise without Option
Compound Proof of Concept having been achieved and (y) in the case of a Decision
Trigger Notice provided under Section 5.10.2(h)(iii)(B)(2), would arise for the
second time.

(D) The first and, unless Targacept provides a Decision Trigger Notice under
Section 5.10.2(h)(iii)(B)(2) and such Decision Trigger Notice specifies that
TC-5619 has achieved Option Compound Proof of Concept for AD, only POC Option
Period for TC-5619 shall expire, subject to the last paragraph of this clause
(D), on:

(1) the latest of:

(x) [********] following the date on which the Decision Trigger Notice is
delivered to AstraZeneca;

(y) [********] following the date on which AstraZeneca has been provided for
each of the Enabling Toxicology Studies with the Audited Enabling Toxicology
Report; and

(z) [********] following the date on which AstraZeneca has been provided for
each of the Enabling Toxicology Studies with the Final Enabling Toxicology
Report; or

(2) such other date, if any, as the Parties may agree in writing

(such expiration date, the “5619 Option Primary Expiration Date”).

If Targacept provides a Decision Trigger Notice under
Section 5.10.2(h)(iii)(B)(2) and such Decision Trigger Notice specifies that
TC-5619 has achieved Option Compound Proof of Concept for AD, there shall be a
second POC Option Period for TC-5619, which shall expire on the later of
[********] following the date on which such Decision Trigger Notice is delivered
to AstraZeneca, subject to the last paragraph of this clause (D), or such other
date, if any, as the Parties may agree in writing.

Notwithstanding the foregoing, if AstraZeneca requests further information
relating to TC-5619 as permitted by Section 5.10.2(h)(iii)(E) and all such
information is not provided within [********] of such request, then the
then-operative POC Option Period for TC-5619 shall be extended for any such
delay in responding to such request (for example, if AstraZeneca requests
certain information and that information is not completely provided until
[********] after the request, then the then-operative POC Option Period would be
extended by [********]).

(E) Following receipt of each Decision Trigger Notice (a maximum of two),
AstraZeneca shall notify Targacept if it desires to conduct due diligence at
Targacept’s offices with respect to TC-5619 and, if so, the Business Day(s) on
which it will do so during normal business hours; provided that such date(s)
shall be at least [********] following the date of Targacept’s

 

5



--------------------------------------------------------------------------------

receipt of such notice from AstraZeneca. Without limiting the foregoing but
subject to Section 5.10.2(h)(iii)(F), Targacept shall: (A) provide to
AstraZeneca for review at Targacept’s offices during normal business hours in a
reasonable and prompt manner such data, documentation and other information in
Targacept’s possession or control regarding TC-5619, including the activities
conducted pursuant to the Amended 5619 OCDP and the results achieved, as
AstraZeneca reasonably requests (provided such request is made at least
[********] before the expiration of the then-operative POC Option Period) for
purposes of evaluating the POC Option for TC-5619 (including true, complete and
correct copies of all license agreements (with financial terms redacted to the
extent AstraZeneca has no responsibility therefor) regarding, and other
agreements relating to Targacept’s Control of (including any financial or other
obligations with respect thereto), TC-5619 and applications for Patent Rights,
results of freedom to operate analyses and other information with respect to the
intellectual property status of TC-5619; provided that Targacept shall not be
required to provide privileged information with respect to such intellectual
property status unless and until procedures reasonably acceptable to Targacept
are in place to protect such privilege); and (B) respond in a prompt and
reasonable manner to all reasonable queries raised by AstraZeneca in connection
with its evaluation of such POC Option.

(F) For clarity, in no event will either Performing Party be required by any
provision of this Section 5.10.2(h)(iii) to amend or modify, suspend or
terminate prior to the planned conclusion of, unblind, obtain or produce interim
results from, or prepare or have prepared any written report regarding interim
results of any study or activity; provided, however, that nothing in this
Section 5.10.2(h)(iii)(F) is intended to limit or restrict: (1) a Party’s right
to request of a Performing Party or such Performing Party’s obligation to
provide or make available, as the context requires under this
Section 5.10.2(h)(iii), to the other Party interim results from any study or
activity or written reports with respect thereto that the Performing Party has
in its possession and control, if any; or (2) AstraZeneca’s right to request or
Targacept’s obligation to provide, written reports filed by Targacept with the
applicable Regulatory Authority(ies) for any study or activity for which
Targacept is the Performing Party, even if such study or activity is incomplete.

(G) If AstraZeneca does not agree with Targacept’s determination, as specified
in the POC Notice, as to whether (1) TC-5619 has or has not achieved Option
Compound Proof of Concept for CDS, ADHD or AD, as applicable, or (2) the
Enabling Toxicology Studies have actually been completed or the content of the
Final Enabling Toxicology Reports is adequate, AstraZeneca shall, prior to the
end of the POC Option Period for TC-5619, refer such matter (clause (1) or
clause (2)) in writing to the ESC for resolution pursuant to Section 2.1.5 (and,
if necessary, Section 14.3 (accelerated arbitration)) and, in such event, all
relevant time periods pursuant to this Section 5.10.2(h)(iii) shall be tolled
pending such resolution and the Decision Trigger Notice shall be deemed to be
amended to reflect such resolution.

(H) Without limitation of Section 5.10.2(h)(vi)(E), to the extent applicable,
the failure of TC-5619 to achieve Option Compound Proof of Concept for either or
both of CDS and ADHD shall not give rise to the application of
Section 5.10.2(e).

(I) If AstraZeneca exercises the POC Option for TC-5619 as permitted by this
Section 5.10.2(h)(iii), then Targacept and AstraZeneca shall continue to use
Commercially Reasonable Efforts to execute their respective remaining
obligations under the Amended 5619 OCDP, if any, to completion (except that,
without limitation of any other provision hereof, AstraZeneca shall not be
required by this Section 5.10.2(h)(iii)(I) to use Commercially Reasonable

 

6



--------------------------------------------------------------------------------

Efforts to execute the 5619 AD POC Study to completion) and, as between
Targacept and AstraZeneca, Targacept shall have and retain all rights and
licenses necessary to satisfy its remaining obligations under the Amended 5619
OCDP.

For clarity, it is the intent of Targacept and AstraZeneca that compliance by a
Party with this Section 5.10.2(h)(iii) shall constitute compliance by such Party
with Section 5.10.2(d) (but not, for clarity, Section 5.10.2(d)(1) or
Section 5.10.2(d)(2)) as such Section 5.10.2(d) applies to TC-5619 or any
TC-5619 Product (including as to the content of the POC Notice) and that each
provision of the Agreement that references Section 5.10.2(d) (or Section 5.10.2
and thereby includes Section 5.10.2(d)) shall be deemed also to reference this
Section 5.10.2(h)(iii) as such provision applies to TC-5619 or a TC-5619
Product, mutatis mutandis.

(iv) No Option Compound Proof of Concept for CDS and no Option Compound Proof of
Concept for ADHD. In the case of a Decision Trigger Notice provided under clause
(z) of Section 5.10.2(h)(iii)(B)(1), AstraZeneca shall provide Targacept with
written certification, prior to the 5619 Option Primary Expiration Date, that,
intending to be legally bound and having received good and valuable
consideration, AstraZeneca:

(A) commits to conducting the 5619 AD POC Study, in which case
Section 5.10.2(h)(vi) shall apply;

(B) commits to conducting a human clinical trial of TC-5619 (1) in furtherance
of its development for AD [********] a [********] of [********] the [********]
or (2) in [********], in either case (clause (1) or (2)):

(x) the Decision Trigger Notice provided under clause (z) of
Section 5.10.2(h)(iii)(B)(1) shall thereafter also constitute a POC Notice;

(y) such certification shall be deemed a notice of exercise of the POC Option,
shall specify the [********] for which AstraZeneca commits to conducting a human
clinical trial of TC-5619 and shall be accompanied by payment by AstraZeneca of
the Option Exercise Fee required by Section 5.10.2(h)(ix)(A); and

(z) for clarity, TC-5619 shall be a POC Option Candidate Drug and subject to
AstraZeneca’s obligations pursuant to Section 5.10.2(h)(vii) and AstraZeneca
shall use Commercially Reasonable Efforts to initiate such human clinical trial
as soon as reasonably practicable; or

(C) disclaims any interest in a potential license to further Exploit TC-5619, in
which case Section 5.10.2(h)(xii) shall apply;

provided that, if AstraZeneca does not give such written certification to
Targacept on or before the 5619 Option Primary Expiration Date, AstraZeneca
shall thereupon be deemed to have given a certification to Targacept pursuant to
clause (C) above.

(v) AZ AD Enabling Activities and 5619 AD POC Study [********].

 

7



--------------------------------------------------------------------------------

(A) AstraZeneca shall fund the AZ AD Enabling Activities and shall conduct the
AZ AD Enabling Activities either itself or with or through such subcontractors
as it may elect to engage; provided that, for clarity, AstraZeneca shall have no
obligation to fund or conduct any other AD Enabling Activities. Subject to
clauses (1) and (4) of this Section 5.10.2(h)(v)(A), Targacept shall own all
right, title and interest in and to all data and other work product and all
intellectual property, made, conceived, developed, generated or reduced to
practice in the conduct of the AD Enabling Activities (including the AZ AD
Enabling Activities) and AstraZeneca shall have no rights to any such data and
other work product or intellectual property unless and until TC-5619 becomes an
Option Compound Candidate Drug pursuant to the terms of this Agreement (in which
case and at which time AstraZeneca would have such rights to such data and other
work product and intellectual property as are provided in the Agreement).
Accordingly, if and to the extent AstraZeneca contracts with any Third Party to
conduct any AZ AD Enabling Activity, AstraZeneca shall ensure that ownership of
all data and other work product and all intellectual property, made, conceived,
developed, generated or reduced to practice in, or arising from, the conduct of
each such AZ AD Enabling Activity (“AZ AD Enabling Activity Work Product” and
“AZ AD Enabling Activity Intellectual Property,” respectively) is assigned
solely to Targacept, subject to the following provisions of this
Section 5.10.2(h)(v)(A).

(1) Notwithstanding the foregoing clause (A), if and to the extent AstraZeneca
wishes to contract with any Third Party that is an academic or non-profit
institution to conduct any AZ AD Enabling Activity and AstraZeneca is unable to
secure from such Third Party for Targacept ownership of all AZ AD Enabling
Activity Work Product or AZ AD Enabling Activity Intellectual Property,
AstraZeneca shall:

(x) consult with Targacept with respect to the terms and conditions of any such
agreement with such Third Party;

(y) consider and address in good faith any comments provided by Targacept and,
in any event, provide Targacept with a copy of any agreement AstraZeneca
proposes to enter into with such Third Party for Targacept’s review, it being
understood that the Parties shall use good faith efforts to secure from such
Third Party (I) for Targacept and its licensees and sublicensees (through
multiple tiers) to [********] to [********] AZ AD Enabling Activity Work Product
and (II) for Targacept to [********] and [********], and a [********] a and
[********], in and to AZ AD Enabling Activity Intellectual Property (a “Third
Party IP [********]”), subject in each case (clauses (I) and (II)) to any rights
reserved by the U.S. federal government and, to the extent customary, such Third
Party and any obligations imposed under Applicable Law; and

(z) not enter into any such agreement unless Targacept shall have approved the
form and content thereof in writing (such approval not to be withheld unless the
intellectual property, [********] or [********] rights or work product
provisions thereof are not satisfactory to Targacept, acting in good faith), it
being understood that, notwithstanding any other provision of this Agreement or
the Amended 5619 OCDP, if Targacept shall not have provided such approval,
AstraZeneca shall not have the right to proceed with such AZ AD Enabling
Activity and such AZ AD Enabling Activity shall be deemed stricken from the
Amended 5619 OCDP.

(2) Targacept shall consult with AstraZeneca with respect to the terms and
conditions of any [********] of a Third Party IP [********] and consider and
address in good faith any comments provided by AstraZeneca and, in any event,
provide AstraZeneca with a copy of any agreement Targacept proposes to enter
into with such Third Party with respect to such AZ AD Enabling Intellectual
Property (a “Third Party License Agreement”) for AstraZeneca’s review. If,

 

8



--------------------------------------------------------------------------------

after good faith discussions, Targacept and AstraZeneca are not able to agree
that such [********] is necessary or reasonably useful to Develop TC-5619 in the
Field or Commercialize any TC-5619 Product in the Field or that the terms and
conditions of such Third Party License Agreement are commercially reasonable,
then AstraZeneca shall have the right, exercisable within [********] after
delivery of such Third Party License Agreement, to deliver written notice of
objection to Targacept and to refer such matter to the ESC for resolution
pursuant to Section 2.1.5 (and, if necessary, arbitration in accordance with
terms and conditions of Section 14.2 (full arbitration)); provided that, for
clarity, Targacept shall nevertheless have the right to enter into such Third
Party License Agreement, subject to clause (3) below.

(3) If Targacept enters into a Third Party License Agreement and AstraZeneca
exercises the POC Option for TC-5619, AstraZeneca shall be responsible for all
financial and non-financial obligations to such Third Party in connection with
such Third Party License Agreement unless and until TC-5619 becomes a Terminated
Compound; provided that, if AstraZeneca timely provided a notice of objection
and initiated arbitration as provided in clause (2) above and in such
arbitration proceeding such [********] is found not to be necessary or
reasonably useful to Develop TC-5619 in the Field or Commercialize any TC-5619
Product in the Field or the terms of such Third Party License Agreement are
found not to be commercially reasonable, then (x) Targacept shall be responsible
for all financial and non-financial obligations to such Third Party in
connection with such Third Party License Agreement and (y) notwithstanding
anything in this Agreement to the contrary, Targacept shall have the right in
its sole discretion to terminate such Third Party License Agreement. For
clarity, Targacept shall be responsible for all financial and non-financial
obligations to such Third Party in connection with such Third Party License
Agreement if AstraZeneca does not exercise the POC Option for TC-5619 and when
and if TC-5619 becomes a Terminated Compound.

(4) With respect to any AZ AD Enabling Activity Intellectual Property that both
(x) does not apply solely to TC-5619 or [********] and (y) Targacept acquires
ownership of or obtains a license to pursuant to this Section 5.10.2(h)(v),
Targacept shall, and hereby does, grant to AstraZeneca a perpetual, irrevocable,
fully paid-up, royalty-free, worldwide, non-exclusive right and license, with
right to grant sublicenses, in each case to the extent Targacept has such right
and license, to use and practice such AZ AD Enabling Activity Intellectual
Property for all purposes other than the Exploitation in any respect of TC-5619,
any salt form, polymorph, crystalline form, prodrug, Major Metabolite, hydrate,
solvate or formulation of TC-5619 or any Product that consists of or contains
any of the foregoing (each, a “TC-5619 Product”). The term “[********]” as used
in this clause (4) shall mean the [********] as described in [********] of
[********].

(5) Each Party shall duly execute and deliver, or cause to be duly executed and
delivered, such instruments and shall do and cause to be done such acts and
things, including the filing of such assignments, agreements, documents and
instruments, as may be necessary for, or as the other Party may reasonably
request, to carry out more effectively the purpose of this
Section 5.10.2(h)(v)(A).

(B) AstraZeneca and Targacept shall collaborate in good faith and work
diligently to devise and agree in writing upon (1) [********] for the 5619 AD
POC Study and (2) the [********] for TC-5619 for AD not later than [********],
such [********] and [********] to be upon such agreement deemed incorporated in,
and part of, the Amended 5619 OCDP and subject to modification from time to time
thereafter only by mutual written agreement of the Parties. AstraZeneca shall
ensure that the [********] for the 5619 AD POC Study is true to and accurately

 

9



--------------------------------------------------------------------------------

reflects the agreed upon [********]. Targacept shall have the same rights and
AstraZeneca shall have the same obligations with respect to any written
embodiment of the agreed upon [********] and with respect to such [********] as
Targacept and AstraZeneca have with respect to AZ AD Enabling Activity Work
Product pursuant to Section 5.10.2(h)(v)(A).

(vi) 5619 AD POC Study. Solely to the extent AstraZeneca makes a certification
under Section 5.10.2(h)(iv)(A) (it being understood that, in all other
circumstances, this Section 5.10.2(h)(vi) shall not be operative):

(A) unless the Parties shall agree in a signed written document for Targacept to
conduct the 5619 AD POC Study, AstraZeneca shall initiate the 5619 AD POC Study
as soon as reasonably practicable after the later of (1) the date on which it
has provided its certification pursuant to Section 5.10.2(h)(iv)(A) and
(2) without limitation of Section 5.10.2(h)(v)(B), agreement by the Parties as
to [********] and [********] for the 5619 AD POC Study pursuant to
Section 5.10.2(h)(v)(B), and in any case prior to conducting any other
Development activities for TC-5619 (other than the production of clinical trial
material, necessary regulatory matters and other matters related directly to the
5619 AD POC Study) and shall conduct the 5619 AD POC Study;

(B) Each Party shall have the same rights and obligations with respect to the
5619 AD POC Study as such Party has with respect to AZ AD Enabling Activities
pursuant to Section 5.10.2(h)(v)(A);

(C) all costs incurred in connection with the conduct of the 5619 AD POC Study
(whether conducted by AstraZeneca or Targacept) shall be borne by AstraZeneca
and shall be non-refundable and non-creditable; provided that, if Targacept
conducts all or any portion of the 5619 AD POC Study, the Parties shall mutually
agree on a budget for the 5619 AD POC Study and as to their respective
responsibilities, if any, for any costs incurred in connection with the conduct
of the 5619 AD POC Study in excess of such budget;

(D) for clarity, the 5619 AD POC Study shall be conducted under the Amended 5619
OCDP and therefore subject, without limitation, to Section 5.10.2(h)(iii)(A);
and

(E) following completion of the 5619 AD POC Study (whether conducted by
AstraZeneca or Targacept), if the Decision Trigger Notice provided under
Section 5.10.2(h)(iii)(B)(2) specifies that TC-5619 has not achieved Option
Compound Proof of Concept for AD, Section 5.10.2(e) shall thereupon apply;
provided that, in such circumstance, the [********] terms on which AstraZeneca
could designate TC-5619 as an Option Compound Candidate Drug, as contemplated by
Section 5.10.2(e), shall be [********] from the [********] terms that would have
been applicable had Option Compound Proof of Concept been achieved for each of
CDS, ADHD and AD.

(vii) AstraZeneca’s Diligence Obligation for TC-5619. If AstraZeneca exercises
the POC Option for TC-5619 as permitted by this Section 5.10.2(h) (including
pursuant to Section 5.10.2(h)(iv)(B)), AstraZeneca shall use Commercially
Reasonable Efforts to Develop TC-5619 and Commercialize one TC-5619 Product in
[********] for the 5619 Principal Indication (defined and determined as provided
below); provided that, notwithstanding anything in this Agreement to the
contrary, AstraZeneca shall have no obligation to Develop TC-5619 or to
Commercialize any TC-5619 Product until the results of each of the 5619 CDS POC
Study and the 5619 ADHD POC Study

 

10



--------------------------------------------------------------------------------

and the Final Enabling Toxicology Report for each of the Enabling Toxicology
Studies have been made available to AstraZeneca. Notwithstanding anything in
this Agreement to the contrary, if Option Compound Proof of Concept is achieved
[********], AstraZeneca shall [********] have a diligence obligation with
respect to the 5619 Principal Indication. If Regulatory Approval is obtained for
a TC-5619 Product for the 5619 Principal Indication in [********], AstraZeneca
shall use Commercially Reasonable Efforts to (A) Commercialize such TC-5619
Product for the 5619 Principal Indication in [********] and (B) obtain
Regulatory Approval for such TC-5619 Product for the 5619 Principal Indication
in [********]. If such Regulatory Approval is obtained in any [********],
AstraZeneca shall use Commercially Reasonable Efforts to Commercialize such
TC-5619 Product for the 5619 Principal Indication in [********]. Subject to the
determination from time to time of the 5619 Principal Indication as described
below, if, notwithstanding exercise by AstraZeneca of Commercially Reasonable
Efforts following the designation of TC-5619 as a POC Option Candidate Drug, the
exercise of Commercially Reasonable Efforts would not require AstraZeneca to
continue to Develop TC-5619 for the 5619 Principal Indication, AstraZeneca shall
have no further obligations pursuant to this Section 5.10.2(h)(vii) (or, for
clarity, Section 5.5.1(c)) with respect to TC-5619 or any TC-5619 Product;
provided that, if AstraZeneca, in its sole discretion, elects to do so, the
exercise by AstraZeneca of Commercially Reasonable Efforts to Develop TC-5619 or
Commercialize a TC-5619 Product for [********] (other than the 5619 Principal
Indication) shall, after such failure, be sufficient to satisfy AstraZeneca’s
diligence obligation set forth in Section 5.5.1(b). Notwithstanding anything in
this Agreement to the contrary, (x) AstraZeneca shall have no obligation to
Develop TC-5619 or Commercialize any TC-5619 Product [********] and (y) if
TC-5619 is Developed or a TC-5619 Product is Commercialized [********] in at
least [********], but AstraZeneca’s not Developing TC-5619 and not
Commercializing a TC-5619 Product in [********] would not breach its obligations
to use Commercially Reasonable Efforts as provided above, AstraZeneca shall have
no obligation to Develop TC-5619 or Commercialize any such TC-5619 Product in
such [********]. For purposes of clarity, the diligence obligations in this
paragraph shall not apply to, and shall not be satisfied by, any Other Licensed
Compound or Other Licensed Product.

The “5619 Principal Indication” from time to time shall be determined as
provided below.

(1) The initial 5619 Principal Indication (the “Initial Principal Indication”)
shall be [********], except that:

(x) if TC-5619 achieves Option Compound Proof of Concept in both CDS and ADHD,
AstraZeneca shall have the right by written notice to Targacept, given at any
time prior to Initiation by AstraZeneca of the first human clinical trial of
TC-5619 following the later of (A) AstraZeneca’s exercise of the POC Option and
(B) the date that TC-5619 achieves Option Compound Proof of Concept for the
later of CDS and ADHD, to [********] to [********];

(y) notwithstanding clause (x), if TC-5619 achieves Option Compound Proof of
Concept in one or both of CDS and ADHD, and TC-5619 subsequently Achieves Proof
of Concept for AD in the 5619 AD POC Study, then AstraZeneca shall have the
right by written notice to Targacept, given at any time prior to Initiation by
AstraZeneca of the first human clinical trial of TC-5619 for AD following the
date that TC-5619 Achieves Proof of Concept for AD, to [********]; and

 

11



--------------------------------------------------------------------------------

(z) if AstraZeneca gives a certification to Targacept pursuant to
Section 5.10.2(h)(iv)(B), the Initial Principal Indication shall be [********]
specified in such certification;

(2) AstraZeneca shall have the right, upon written notice to Targacept, to
[********] (as determined pursuant to clause (1) above) to [********], in its
sole discretion, following the completion of any Phase II Clinical Trial, but
before the Initiation of the first Phase III Clinical Trial, of TC-5619.

(3) The Initial Principal Indication (as determined pursuant to clause (1) or
clause (2) above, as applicable) shall remain the 5619 Principal Indication
thereafter unless (x) TC-5619 Achieves Proof of Concept (in the 5619 AD POC
Study in the case of AD) or achieves Option Compound Proof of Concept,
collectively, in two or more of CDS, ADHD and AD (each such indication, a “POC
Indication”), and (y) both (A) the failure by AstraZeneca to diligently progress
the Development of TC-5619 to obtain Regulatory Approval for [********] in
[********] would nevertheless constitute the use of Commercially Reasonable
Efforts and (B) the failure by AstraZeneca to diligently progress the
Development of TC-5619 to obtain Regulatory Approval for [********] (the
“Replacement Principal Indication”) in [********] would not constitute the use
of Commercially Reasonable Efforts, in which case such Replacement Principal
Indication shall thereupon become the 5619 Principal Indication; provided that
(i) in no event shall there be [********] and (ii) if there are [********], then
the [********] for which AstraZeneca uses Commercially Reasonable Efforts to
Develop TC-5619 to obtain Regulatory Approval shall be the 5619 Principal
Indication and if AstraZeneca uses Commercially Reasonable Efforts to Develop
TC-5619 to obtain Regulatory Approval for [********], AstraZeneca shall have the
right, on written notice to Targacept given promptly following request therefor,
to designate [********] Replacement Principal Indication shall become the 5619
Principal Indication; and

(4) Except where [********] is the 5619 Principal Indication and except for so
long as Development or Commercialization of TC-5619 or a TC-5619 Product for
[********] continues, the [********] for which TC-5619 obtains Product
Regulatory Approval (and, in the case of [********] approval) in [********]
shall become (if not already) the 5619 Principal Indication.

For clarity, it is the intent of Targacept and AstraZeneca that compliance by
AstraZeneca with this Section 5.10.2(h)(vii) shall constitute compliance by
AstraZeneca with Section 5.5.1(c) as such Section 5.5.1(c) applies to TC-5619 or
any TC-5619 Product and that each provision of the Agreement that references
Section 5.5.1(c) (or Section 5.5.1 and thereby includes Section 5.5.1(c)) shall
be deemed also to reference this Section 5.10.2(h)(vii) as such provision
applies to TC-5619 or a TC-5619 Product, mutatis mutandis.

(viii) Option Expansion Fee for TC-5619. AstraZeneca shall pay to Targacept the
sum of Eleven Million Dollars (US $11,000,000) (the “5619 Option Expansion Fee”)
in immediately available funds at a time to be agreed upon by the Parties. The
5619 Option Expansion Fee shall be non-refundable and non-creditable.

 

12



--------------------------------------------------------------------------------

(ix) Option Exercise Fee for TC-5619. Subject, for clarity, to Section 6.3, if
AstraZeneca exercises the Option for TC-5619 (other than if AstraZeneca had
assumed from Targacept and completed the Amended 5619 OCDP pursuant to
Section 5.10.2(b)(5), in which case clause (a)(ii) of Section 6.2 and
Section 5.10.2(b)(5) shall be operative), the Option Exercise Fee that
AstraZeneca shall pay Targacept shall be:

(A) in the amount of Thirty-Two Million Dollars (US $32,000,000), if AstraZeneca
exercises the POC Option for TC-5619 upon achievement of Option Compound Proof
of Concept in any one of CDS, ADHD or AD or pursuant to
Section 5.10.2(h)(iv)(B); or

(B) in an amount to be negotiated by the Parties pursuant to Section 5.10.2(e)
if AstraZeneca desires to designate TC-5619 as an Option Compound Candidate Drug
under the circumstances set forth in, and subject to, Section 5.10.2(h)(vi)(E).

For clarity, it is the intent of Targacept and AstraZeneca that compliance by
AstraZeneca with this Section 5.10.2(h)(ix) shall constitute compliance by
AstraZeneca with clauses (b) and (c) of Section 6.2 as such clauses apply to
TC-5619 or any TC-5619 Product and that each provision of the Agreement that
references clause (b) or clause (c) of Section 6.2 (or Section 6.2 and thereby
includes said clauses (b) and (c)) shall be deemed also to reference this
Section 5.10.2(h)(ix) as such provision applies to TC-5619 or a TC-5619 Product,
mutatis mutandis.

(x) Milestone Payments for TC-5619.

(A) Subject to Section 5.10.2(b)(5), if TC-5619 becomes a POC Option Candidate
Drug, then, with respect to each of milestone event 5 through milestone event 9
(five milestone events) under the heading “Milestone Event” in Section 6.5.1(a)
for POC Option Candidate Drugs/POC Option Products (column C) (reproduced under
the heading “Milestone Event” below), the amount payable to Targacept by
AstraZeneca with respect to such milestone event shall instead be the amount
shown below corresponding to such milestone event (and, for clarity, not the
amount shown in the table in Section 6.5.1(a), column C, corresponding to such
milestone event).

 

Milestone Event

  

TC-5619/TC-5619

Products

5. Initiation of [********]    [********] 6. [********] of [********]   
[********] 7. First Commercial Sale [********]    [********] 8. First Commercial
Sale [********]    [********] 9. First Commercial Sale [********]    [********]

(B) For clarity: (1) Section 5.10.2(h)(x)(A) shall apply solely to the
application of Section 6.5.1(a) to TC-5619 and TC-5619 Products and for no other
purpose (for further clarity, Sections 6.5.1(b) and 6.5.1(c) and the amounts
payable to Targacept by AstraZeneca thereunder, if

 

13



--------------------------------------------------------------------------------

any, are not intended to be affected by this Section 5.10.2(h)(x)); (2) any
payment obligation of AstraZeneca that arises under
Section 5.10.2(h)(x)(A) shall be deemed to arise under Section 6.5.1(a) and
therefore subject to, without limitation, Sections 6.5.1(a) (excluding the
dollar amounts shown in the table therein), 6.5.2, 6.6.1(d)(2), 10.2.4 and
10.2.6 (in each case if and to the extent applicable); and (3) amounts paid to
Targacept by AstraZeneca under Section 5.10.2(h)(x)(A) shall be deemed paid
under Section 6.5.1(a).

(xi) Payment of Royalties by AstraZeneca for TC-5619.

(A) Subject to Section 5.10.2(b)(5), if TC-5619 becomes a POC Option Candidate
Drug, then, with respect to the royalty tiers under the heading “AZ Net Sales of
Such Product in the Territory” in Section 6.6.1(a)(1) for POC Option Products
(column C) (reproduced under the heading “AZ Net Sales of Such Product in the
Territory” below), the amount payable to Targacept by AstraZeneca with respect
to AZ Net Sales of TC-5619 Products shall instead be the amount shown below
corresponding to such tier (and, for clarity, not the amount shown in the table
in Section 6.6.1(a)(1), column C, corresponding to such tier).

 

AZ Net Sales of such Product in the Territory

  

TC-5619/TC-5619

Products

For that portion of AZ Net Sales of such Product that are less than or equal to
[********]    [********] For that portion of AZ Net Sales of such Product that
exceed [********] [********] and are less than or equal to [********]   
[********] For that portion of AZ Net Sales of such Product that exceed
[********] and are less than or equal to [********]    [********] For that
portion of AZ Net Sales of such Product that exceed [********] and are less than
or equal to [********]    [********] For that portion of AZ Net Sales of such
Product that exceed [********]    [********]

(B) For clarity, any royalty obligation of AstraZeneca that arises under
Section 5.10.2(h)(xi)(A) shall be deemed to arise under Section 6.6.1(a) and
amounts paid to Targacept by AstraZeneca under Section 5.10.2(h)(xi)(A) shall be
deemed paid under Section 6.6.1(a).

(xii) Failure to Exercise POC Option; Disclaimed Interest. If AstraZeneca
(x) has the POC Option for TC-5619 pursuant to Section 5.10.2(h)(iii)(C) (other
than in the case of a Decision Trigger Notice provided under clause (z) of
Section 5.10.2(h)(iii)(B)(1)) and does not exercise such POC Option within the
POC Option Period, or (y) gives (or is deemed to have given) a certification to
Targacept pursuant to Section 5.10.2(h)(iv)(C):

(A) Section 5.10.2(d)(2) shall apply;

 

14



--------------------------------------------------------------------------------

(B) Targacept shall have the right to continue to conduct, but shall have no
further obligation to continue to conduct, all or any portion of the activities
remaining under the Amended 5619 OCDP;

(C) AstraZeneca shall have no further right (except to the extent Targacept
shall otherwise agree in writing) or obligation to continue to conduct all or
any portion of the activities remaining under the Amended 5619 OCDP;

(D) TC-5619 shall be, for clarity, an Unexercised Option Compound and shall not
be a Terminated Compound or, notwithstanding anything in the Agreement to the
contrary, an Additional Compound or Excluded Zone Compound, it being the intent
of Targacept and AstraZeneca that, in the circumstances described in this
Section 5.10.2(h)(xii) and notwithstanding anything in the Agreement to the
contrary, Targacept and its Affiliates and licensees (and sublicensees, through
multiple tiers) shall have (1) the exclusive and unrestricted worldwide right to
Exploit TC-5619, including any salt form, polymorph, crystalline form, prodrug,
Major Metabolite, hydrate, solvate or formulation thereof, in all respects and
(2) the non-exclusive and unrestricted worldwide right to Exploit [********]
TC-5619 in all respects; and

(E) if and to the extent requested in writing by Targacept, AstraZeneca shall
promptly: (1) where permitted by law, transfer to Targacept all of its right,
title and interest in all Regulatory Filings then in its name applicable to
TC-5619 in the Territory, if any, and all material aspects of Confidential
Information in its possession (or that can be obtained without undue effort or
expense) and Control as of the date of termination solely to the extent relating
to such Regulatory Filings; (2) notify the applicable Regulatory Authorities and
take any other action reasonably necessary to effect such transfer; (3) provide
Targacept with copies of all correspondence between AstraZeneca and such
Regulatory Authorities relating to such Regulatory Filings; (3) provide
Targacept with all supplies of TC-5619 in the possession (or that can be
obtained without undue effort or expense) and Control of AstraZeneca or any
Affiliate or contractor of AstraZeneca; and (4) provide Targacept with copies of
all reports and data generated or Controlled by, and in the possession of,
AstraZeneca or its Affiliates pursuant to this Agreement that relate to TC-5619.
For purposes of clarity, nothing in this Section 5.10.2(h)(xii)(E) shall require
AstraZeneca to make any payments or provide any other consideration to any Third
Party.”

2. The Agreement is hereby amended by deleting the text of Section 11.2.5(a)(3)
in its entirety and replacing it with the following.

“Develop a particular Option Compound Candidate Drug for a Principal Indication
in [********] as provided in Section 5.5.1(c) (or TC-5619 for the 5619 Principal
Indication in [********] as provided in Section 5.10.2(h)(vii)), to terminate in
the Territory such Option Compound Candidate Drug (including TC-5619, if
applicable) and all Option Compound Products that contain such Option Compound
Candidate Drug (including TC-5619 Products, if applicable), and all Licensed
Derivatives (other than Working Licensed Derivatives and products containing
Working Licensed Derivatives) with respect to any of the foregoing, in each case
as of the effective date of such termination; provided, however, that this
Section 11.2.5(a)(3) shall not apply if AstraZeneca (whether itself or with or
through one or more of its Affiliates, Sublicensees or Distributors) is using
Commercially Reasonable Efforts to Commercialize a Product that contains such
Option Compound Candidate Drug or any Licensed Derivative with respect thereto.”

 

15



--------------------------------------------------------------------------------

3. Except as expressly amended by this Amendment, all of the terms and
conditions of the Agreement shall remain in full force and effect.

4. AstraZeneca shall pay to Targacept the 5619 Option Expansion Fee on or before
the fifth (5th) Business Day after the effective date of this Amendment.

[remainder of page intentionally left blank]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF AstraZeneca and Targacept have executed this Amendment as of
the respective dates set forth below.

 

TARGACEPT, INC.     ASTRAZENECA AB (publ.) By:  

/s/ J. Donald deBethizy

    By:  

/s/ Anders Burén

Name:  

J. Donald deBethizy

    Name:  

Anders Burén

Title:  

President & CEO

    Title:  

Authorised Signatory

Date:  

April 30, 2010

    Date:  

April 30, 2010

[Signature Page to Amendment No. 3]